Title: From John Adams to John Bondfield, 2 April 1780
From: Adams, John
To: Bondfield, John


     
      Dear Sir
      Paris Hotel de Valois Ruë de Richelieu April 2d. 1780
     
     I have Occasion for a Cask of Bordeaux Wine, of the very best Quality, such as You sent Us, when I was at Passy. I wish You would be so good, as to send it me, as soon as possible, as I am in great distress for want of it, having none, and being able to get none so good for daily Consumption. Your Bill for the Money shall be paid punctually.
     Another favor I have to ask of You, and that is a list of the various Sorts of Bordeaux Wines, their Names, Qualities and Prices, and what is the difference between the Price of new Wine and old of each Sort, per Ton, what Quantity there is in a Ton—per Hogshead or Pipe and what Quantity there is ordinarily in each.
     I am &c.
     
    